UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1059



NANCY J. HALSTEAD; MICHAEL F. FULLER,

                                           Plaintiffs - Appellants,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-96-1817-A)


Submitted:   July 24, 1997                 Decided:   August 5, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy J. Halstead, Michael R. Fuller, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order dismissing their

civil rights complaint as frivolous and denying their emergency

motions for a restraining order and for production of documents.

Appellants alleged that numerous state and federal government

agencies and officers of the court are involved in a wide-spread
conspiracy of concealment and harassment against the Appellants. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Halstead v. Virginia, No. CA-96-1817-A (E.D. Va.
Dec. 24 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2